            Case 1:21-cv-01181-JGK Document 18
                                            17 Filed 09/03/21
                                                     09/02/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Body Glove IP Holdings, LP,

         Plaintiff,                                 CIVIL ACTION NO.: 1:21-cv-01181-JGK
 vs.

 Exist, Inc., and Joshua Glickman,                      This Order is not binding on the
 Individually,                                          Court or Court personnel. The Court
                                                        reserves the right to amend the
         Defendants.                                    Order at any time.


                  STIPULATION AND PROPOSED PROTECTIVE ORDER

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.       Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information. Information and documents designated by a party as confidential

will be stamped “CONFIDENTIAL.”

       2.       The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

       3.       In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may seek resolution by the Court. Nothing in this Protective Order constitutes

an admission by any party that Confidential Information disclosed in this case is relevant or



                                             Page 1 of 4
            Case 1:21-cv-01181-JGK Document 18
                                            17 Filed 09/03/21
                                                     09/02/21 Page 2 of 5




admissible. Each party reserves the right to object to the use or admissibility of the Confidential

Information.

       4.       The parties should meet and confer if any production requires a designation of “For

Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL” shall

not be disclosed to any person, except:

                a.       The requesting party and counsel, including in-house counsel;
                b.       Employees of such counsel assigned to and necessary to assist in the
                litigation;
                c.       Consultants or experts assisting in the prosecution or defense of the matter,
                to the extent deemed necessary by counsel; and
                d.       The Court (including the mediator, or other person having access to any
                Confidential Information by virtue of his or her position with the Court).

       5.       Prior to disclosing or displaying the Confidential Information to any person,

counsel must:

       a.       Inform the person of the confidential nature of the information or documents;

       b.       Inform the person that this Court has enjoined the use of the information or

documents by him/her for any purpose other than this litigation and has enjoined the disclosure of

the information or documents to any other person; and

       c.       Require each such person to sign an agreement to be bound by this Order in the

form attached hereto.

       6.       The disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or information

as Confidential Information. If so designated, the document or information shall thenceforth be

treated as Confidential Information subject to all the terms of this Stipulation and Order.

       7.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and



                                             Page 2 of 4
            Case 1:21-cv-01181-JGK Document 18
                                            17 Filed 09/03/21
                                                     09/02/21 Page 3 of 5




confidential and shared only with authorized individuals in a secure manner. The producing party

may specify the minimal level of protection expected in the storage and transfer of its information.

In the event the party who received PII experiences a data breach, it shall immediately notify the

producing party of same and cooperate with the producing party to address and remedy the breach.

Nothing herein shall preclude the producing party from asserting legal claims or constitute a

waiver of legal rights and defenses in the event of litigation arising out of the receiving party’s

failure to appropriately protect PII from unauthorized disclosure.

       8.       Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or communications, electronically stored information (“ESI”) or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order shall

be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review

of documents, ESI or information (including metadata) for relevance, responsiveness and/or

segregation of privileged and/or protected information before production.

       9.       Notwithstanding the designation of information as “confidential” in discovery,

there is no presumption that such information shall be filed with the Court under seal. The parties

shall follow the Court’s procedures with respect to filing under seal.

       10.      At the conclusion of litigation, Confidential Information and any copies thereof

shall be promptly (and in no event later than 30 days after entry of final judgment no longer subject

to further appeal) returned to the producing party or certified as destroyed, except that the parties’

counsel shall be permitted to retain their working files on the condition that those files will remain

protected.




                                             Page 3 of 4
           Case 1:21-cv-01181-JGK Document 18
                                           17 Filed 09/03/21
                                                    09/02/21 Page 4 of 5




         11.   Nothing herein shall preclude the parties from disclosing material designated to be

Confidential Information if otherwise required by law or pursuant to a valid subpoena.


    SO STIPULATED AND AGREED.



    /s/ Gary C. Rosen                                    /s/ Brian L. Grossman
    Gary C. Rosen                                        Brian L. Grossman
    Yasin Daneshfar                                      Stefan Savic
    BECKER & POLIAKOFF, P.A.                             SAVICFOLEY P.C.
    1 East Broward Boulevard, Suite 1800                 315 Madison Avenue, Suite 3047
    Fort Lauderdale, FL 33301                            New York, NY 10017
    Telephone: 954.965.5049                              Telephone: (646) 357-3239
    Facsimile: 954.985.4176                              Facsimile: (646) 776-5743
    grosen@beckerlawyers.com                             bgrossman@savicfoley.com
    ydaneshfar@beckerlawyers.com                         ssavic@savicfoley.com
    Attorney for Plaintiff                               Attorneys for Defendants

    Dated: September 2, 2021                             Dated: September 2, 2021



SO ORDERED.
                                                   /s/ John G. Koeltl
                                                 __________________________________
                                                 JOHN G. KOELTL
                                                 UNITED STATES DISTRICT JUDGE
Dated:    New York, New York
          ______________,
          September   3 2021




                                           Page 4 of 4
              Case 1:21-cv-01181-JGK Document 18
                                              17 Filed 09/03/21
                                                       09/02/21 Page 5 of 5




                                           Agreement

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled have been designated as confidential. I have been

informed that any such documents or information labeled “CONFIDENTIAL” are confidential by

Order of the Court.

        I hereby agree that I will not disclose any information contained in such documents to any

other person. I further agree not to use any such information for any purpose other than this

litigation.


DATED: ________________, 2021




Signed in the presence of:




(Attorney)




15532587v.1
